      Case 2:18-cr-00384-APG-EJY Document 55 Filed 08/28/20 Page 1 of 4


 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar No. 13644
     CHRISTOPHER BURTON
 3   Nevada Bar No. 12940
     BIANCA R. PUCCI
 4   Assistant United States Attorneys
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
 6   FAX: (702) 388-5087
     Christopher.Burton4@usdoj.gov
 7   Bianca.Pucci@usdoj.gov

 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA

10    UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00384-APG-EJY

11                           Plaintiff,                  STIPULATION TO CONTINUE THE
                                                         DEADLINE FOR RESPONSE AND
12                vs.                                    REPLY TO DEFENDANT JIMMY
                                                         WASHINGTON JR.’S MOTION TO
13    JIMMY WASHINGTON JR.,                              SEVER

14                           Defendant.

15          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.

16   TRUTANICH, United States Attorney, and CHRISTOPHER BURTON and BIANCA R.
17   PUCCI, Assistant United States Attorneys, counsel for the United States of America, and
18   Assistant Federal Public Defenders KATHRYN NEWMAN and RAQUEL LAZO, counsel for
19   defendant JIMMY WASHINGTON JR., that the Response to the Motion to Sever deadline
20   currently set for August 27, 2020, be continued and reset to September 24, 2020; and that the
21   Reply to the Motion to Suppress Evidence deadline be set to October 1, 2020. The parties will

22   also be filing a stipulation to continue the trial that will accommodate these new deadlines.
23          This stipulation is entered into for the following reasons:

24          1.     In determining its response to the defendant’s motion to sever, the government


                                                     1
      Case 2:18-cr-00384-APG-EJY Document 55 Filed 08/28/20 Page 2 of 4


 1   believes it is necessary to file a motion in limine concerning the admissibility of certain evidence
 2   before taking a position on the motion to sever.
 3          2.      Once the motion in limine is briefed and decided, the government will be able to
 4   take a position on the motion to sever.
 5          3.      The government contacted defense counsel and they agreed to the continuance.
 6          4.      The defendant is currently detained pending trial but does not object to a
 7   continuance.
 8          5.      The additional time requested herein is not sought for purposes of delay, but to
 9   allow the government the opportunity to resolve necessary issues in order to take an informed
10   position on the motion to sever.
11          6.      This is the first stipulation to continue the response and reply deadlines filed herein.
12

13   DATED this 27th day of August, 2020.

14                                                                Respectfully submitted,
                                                                  NICHOLAS A. TRUTANICH
15                                                                United States Attorney
             //s//                                                        //s//
16   KATHRYN NEWMAN                                               CHRISTOPHER BURTON
     RAQUEL LAZO                                                  BIANCA R. PUCCI
17   Counsel for Defendant                                        Assistant United States Attorneys
     JIMMY WASHINGTON JR.
18

19

20

21

22

23

24



                                                       2
      Case 2:18-cr-00384-APG-EJY Document 55 Filed 08/28/20 Page 3 of 4


 1

 2                         UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA
 3

 4
      UNITED STATES OF AMERICA,                                 2:18-cr-00384-APG-EJY
 5
                               Plaintiff,
 6
                    vs.                                         ORDER
 7
      JIMMY WASHINGTON JR.,
 8
                              Defendant.
 9

10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

11   Court finds that:

12          1.       In determining its response to the defendant’s motion to sever, the government

13                   believes it is necessary to file a motion in limine concerning the admissibility of

14                   certain evidence before taking a position on the motion to sever.

15          2.       Once the motion in limine is briefed and decided, the government will be able to

16   take a position on the motion to sever.

17          3.       The government contacted defense counsel and they agreed to the continuance.

18          4.       The defendant is currently detained pending trial but does not object to a

19   continuance.

20          5.       The additional time requested herein is not sought for purposes of delay, but to

21   allow the government the opportunity to resolve necessary issues in order to take an informed

22   position on the motion to sever.

23          6.       This is the first stipulation to continue the response and reply deadlines filed herein.

24



                                                        3
      Case 2:18-cr-00384-APG-EJY Document 55 Filed 08/28/20 Page 4 of 4


 1          THEREFORE, good cause appearing, it is ORDERED that that the Response to the
 2   Motion to Sever is vacated and reset to September 24, 2020; and that the Reply to the Motion to
 3   Suppress Evidence deadline is set to October 1, 2020.
 4

 5
     DATED 27th day of August, 2020.
 6

 7                                           _______________________________________
                                             UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   2
